DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In line 15 of claim 1, “of of” is objected to.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant does not point out support in the application as originally filed for the new limitation in independent claim “the operational implements are mixers, heat exchangers, electromagnetic devices, vibrators, accelerators”.  Instead the specification at page 47 (as well as claim 2) says “the operational implements include a QFO control program”.  Applicant has not pointed out support in the original application for “vibrators”.  Applicant has not pointed out support in the original application for “accelerators”.   Applicant has not pointed out support in the original application for “electromagnetic devices”.   
Claims 2-15 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Parent claim 1 recites “operational implements, used to operate on the fluid content of container B” and “the operational implements are mixers, heat exchangers, electromagnetic devices, vibrators, accelerators”.  Dependent claim 2 recites “the operational implements include a QFO control program”.  Applicant has not pointed out support for “the operational implements include a QFO control program” being part of “mixers, heat exchangers, electromagnetic devices, vibrators, accelerators” and applicant has not pointed out support for “a QFO control program” being “used to operate on the fluid content of container B”.  
Claims 5-15 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Independent claim 1 has been amended to recite “one output fluid capacity (C tank)”.  Applicant has not pointed out support for this requirement in combination with the further limitations of claims 5-15 where a separation is being accomplished and plural output tanks C are explicitly required.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
The claims are still unclear as to whether the machine versus the process statutory class of invention is being claimed.  While a system comprising structural elements such as tanks is recited, time periods are also recited and the claims say that the system is called an operation.  
Independent claim 1 is unclear as to which tanks/containers are required to have inlets and outlets.  As best understood, claim 1 has been amended to require that the container B have at least two inlets (one from each of plural tanks A).  However, claim 1 also now recites “input capacity tank is a tank where while the inlet is opened, the outlet…”.  There is lack of antecedent basis for “the inlet” and “the outlet” as far as the tanks A having inlets and outlets.  Similarly, claim 1 now recites “output capacity tank is a tank where while the outlet is opened, the inlet is closed for a period of of time … the outlet”.  There is lack of antecedent basis for “the inlet” and “the outlet” as far as the tank C having an inlet and outlet.  
In claim 1, it is unclear if “the operational implements are mixers, heat exchangers, electromagnetic devices, vibrators, accelerators” is meant to require plural mixers, plural heat exchangers, plural electromagnetic devices, plural vibrators, and plural accelerators all in combination, or if just any two or more implements selected from that list are required, or if some other interpretation is intended.  
In claim 2, there is lack of antecedent basis for “the shaft”.  
In claim 2, there is lack of antecedent basis for “the round ingress plate”.
In claim 2, there is lack of antecedent basis for “the round egress plate”.
Claims 2 recites “achieved with a piston” and claim 7 which ultimately depends from claim 2 as currently amended recites “a piston with holes in it is being moved”.   Firstly, it is unclear in each case if the respective piston is a required element of the claimed system versus and item with which the claimed system might be used during an intended operation.  Secondly, in claim 7 and claims dependent therefrom, “the piston” is ambiguous as to which of these two pistons is being referenced.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodle (US 3,608,869).  Woodle discloses a system comprising input fluid capacity tanks (S1, S2, S3, S4), an output capacity tank (74), a quantum fluid container (10’) having inlets from the input fluid capacity tanks and an outlet to the output capacity tank (see Fig. 2) and operational implements including mixer (19’) and pumps (31, 41, 51, 61, 21').  
Response to Arguments
Applicant has clarified some of the indefiniteness issues, especially by changing the dependency of some of the dependent claims.  However, applicant’s amendments have created new indefiniteness issues and have also introduced new matter.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774